OPINION OF THE COURT
Per Curiam.
Order dated June 8, 1990 modified to the extent that on *119reargument tenant’s motion to dismiss the petition is denied, and the petition is reinstated; as modified, order affirmed, with $10 costs to the appellant.
Appeal from order dated January 2, 1990 is dismissed without costs. That order was superseded by the order of June 8, 1990 granting reargument.
The underlying three-day demand for rent, served pursuant to RPAPL 711 (2), was valid although signed for landlords by their attorney. The statute does not require notice from landlord personally and, this being a statutory tenancy, there is no such lease requirement extant. (Beau Arts Props. Co. v Whelan, NYLJ, Jan. 12, 1990, at 21, col 2 [App Term, 1st Dept]; 615 Co. v 354 E. 66th St. Realty Corp., NYLJ, Jan. 30, 1991, at 21, col 2 [App Term, 1st Dept].)
Ostrau, P. J., Riccobono and Miller, JJ., concur.